DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed December 23, 2021 has been entered.  Claims 1-42 remain pending in the application.  Claims 8-13, 16-22 and 30-34 remain withdrawn from consideration.  The previous objection to the abstract is withdrawn in light of applicant's amendment to the abstract.  The previous objections to claims 4-6 are withdrawn in light of applicant's amendment to claims 4-6.  The previous 35 USC 112 rejections of claims 1-7, 14, 15, 23-29 and 35-42 are withdrawn in light of applicant’s amendment to claims 1, 4-6, 23-25, 27, 36, 38, 39 and 42.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0121] (as filed), line 5, “the inlet chamber 93” should be changed to --the inlet chamber 94--.  
Appropriate correction is required.
Claim Objections
Claims 1-7, 14, 15, 23-29 and 35-42 are objected to because of the following informalities:  
In claim 1 line 12, “in a rotor of which” would be clearer if written as --comprising a rotor in which--.
In claim 1 line 18, “asynchronous motor” should be changed to --synchronous motor-- since the motor was already recited as a “synchronous motor” in line 11.

In claim 7 line 2, “motor housing” should be changed to --motor housing portion-- for consistency.
In claim 23 line 2, “an inlet chamber” should be changed to --the inlet chamber-- since “an inlet chamber” is already recited in claim 1.
In claim 23 line 2, “an outlet chamber” should be changed to --the inlet chamber-- since “an outlet chamber” is already recited in claim 1.
In claim 36 line 2, “the windings” would be clearer if written as --windings--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations of claim 7 are already recited in claim 1, from which claim 7 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2,283,024 to Wolfert in view of U. S. Patent 4,139,790 to Steen.
Wolfert teaches a semi-hermetic refrigerant compressor (10), comprising:
a reciprocating piston compressor (16) and an electric motor (17), an overall housing (18) which has a motor housing portion (right side of 18) for the electric motor (17) and a compressor housing portion (left side of 18) for the reciprocating piston compressor (16), a suction-side refrigerant path which leads from a suction connection (43) on the overall housing (18) to an inlet chamber (54) of the reciprocating piston compressor (16), and a pressure-side refrigerant path which leads from an outlet chamber (55) of the reciprocating piston compressor (16) to a pressure connection (connection to 11) on the overall housing (18) (Figures 1 and 2; page 1 col. 2 lines 18-25, and page 2 col. 1 lines 4-7 and 26-41);
wherein at least one cylinder (25) of the reciprocating piston compressor (16) is provided in the compressor housing portion (left side of 18) and has a piston (26) 
the suction connection (43), receiving refrigerant at suction pressure, is arranged on the motor housing portion (right side of 18) of the overall housing (18) on a side opposite to the compressor housing portion (left side of 18) and the suction side refrigerant path extends from said suction connection (43) through the motor housing portion (right side of 18) to the compressor housing portion (left side of 18) for cooling of the electric motor (17) (Figures 1-3; page 1 col. 2 lines 51-55, and page 2 col. 1 lines 1-7 and 26-41, and col. 2 lines 1-6),
wherein the outlet chamber (55) is arranged in the cylinder head (23) directly adjacently to at least one outlet opening (outlet opening of the valve plate) for the corresponding cylinder (25) in the valve plate (49) and wherein the inlet chamber (54) is arranged in the cylinder head (23) directly adjacently to an inlet opening (inlet opening of the valve plate) for the corresponding cylinder in the valve plate (49) (Figures 1 and 2; page 2 col. 1 lines 26-41),
wherein the cylinder head (23) has the inlet chamber (54) and the outlet chamber (55) for a cylinder bank comprising at least two cylinders (25) (Figures 1, 2 and 4; page 2 col. 1 lines 23-25).
Wolfert is silent as to the details of the motor.  Steen teaches an electric motor wherein:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Wolfert with the motor taught by Steen in order to a motor that “has a small physical size, is economical to manufacture for its horsepower rating, will withstand high rotational speeds yet one which has high power factor and efficiency” (col. 1 lines 48-52).	
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2,283,024 to Wolfert in view of U. S. Patent 4,139,790 to Steen and U.S. Patent 2,213,743 to Miner.

a mechanical capacity control unit (18, 19, 28, 29) is associated with a cylinder bank, wherein in the case of N cylinder banks of the refrigerant compressor a mechanical capacity control unit is associated with at least N-1 cylinder bank(s) (each bank has a capacity control unit and when N=1, the 1 capacity control unit provided by Miner is greater than the result of N-1), wherein a mechanical capacity control unit (18, 19, 28, 29) is associated with each cylinder bank (Fig. 1; page 1, col. 1 lines 35 - col. 2 line 25).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Wolfert with the capacity control unit taught by Miner in order to provide a way of reducing the load of the compressor during startup (col. 1 lines 1-7).
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2,283,024 to Wolfert in view of U. S. Patent 4,139,790 to Steen U.S. Patent 2,213,743 to Miner and U. S. Patent Publication 2008/0011014 to Renz.
Wolfert and Steen teach all the limitations of claim 1, as detailed above, wherein Wolfert teaches a check valve (51, 52) in compressor housing portion in the refrigerant paths (Figures 1 and 2; page 2 col. 1 lines 26-41), but do not teach a mechanical capacity control unit.  Miner teaches a compressor wherein:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Wolfert with the capacity control unit and check valve taught by Miner in order to provide a way of reducing the load of the compressor during startup (col. 1 lines 1-7).
Miner does not teach the check valve being in the compressor housing portion.  However, it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art to make the check valve integral with the compressor housing portion, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).
Miner is silent as to the details of the check valve.  However, Renz teaches a compressor wherein:
a check valve (176) is provided in a compressor housing portion in a refrigerant path, wherein the check valve (176) has an outlet opening (144) provided in a valve plate (140) and a valve element (178) cooperating with the valve plate (140), and wherein the valve element (178) is held on the valve plate (140) (Figures 9 and 10; paragraphs [0131]-[0132]).
.
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2,283,024 to Wolfert in view of U. S. Patent 4,139,790 to Steen and U.S. Patent 6,781,342 to Tolbert.
Wolfert and Steen teach all the limitations of claim 1, as detailed above, but Wolfert is silent as to the details of the motor and while Steen teaches the use of a squirrel cage (33-34) energized by a stator (13) during startup, Steen is silent as to how the stator coils operate during startup.  Tolbert teaches a compressor wherein:
a start-up control unit (300) is provided and controls the start-up of an electric motor (102), and the start-up control unit (300) operates the electric motor (102) to start up windings (T2, T3) connected in a manner reducing the start-up current (Fig. 3; col. 5 line 33 - col. 6 line 11 and col. 7 line 51 - col. 8 line 19); and
the start-up control unit (300) in order to start up the electric motor (102) initially energizes a first part-winding (T1, T2) and then energizes a second part-winding (T3) in a stator (the part of motor 102 comprising windings T1-T3) of the electric motor (21) (Fig. 3; col. 5 line 33 - col. 6 line 11 and col. 7 line 51 - col. 8 line 8).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Wolfert with the .
Claims 35, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2,283,024 to Wolfert in view of U. S. Patent 4,139,790 to Steen and U. S. Patent 2,213,743 to Miner.
Wolfert, and Steen teach all the limitations of claim 1, as detailed above, but do not teach the use capacity control during startup.  Miner teaches a compressor wherein:
wherein a start-up control unit (30) is provided and controls the start-up of an electric motor (13), and wherein the start-up control unit (30) controls a capacity controller (19) at start-up of the electric motor (13) such that the reciprocating piston compressor (15) operates only with reduced compressor delivery capacity at the start-up of the electric motor (13), and wherein the start-up control unit (30) controls the capacity controller in such a way that the reciprocating piston compressor (15) works with a smallest possible compressor delivery capacity at the start-up (because it’s unloaded) (Fig. 1; page 1, col. 1 lines 35 - col. 2 line 25).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Wolfert with the capacity control unit taught by Miner in order to provide a way of reducing the load of the compressor during startup (col. 1 lines 1-7), thereby further reducing the load on the driver starting the compressor.
Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2,283,024 to Wolfert in view of U. S. Patent 4,139,790 to Steen and U. S. Patent Publication 2008/0199327 Adler.
Wolfert and Steen teach all the limitations of claim 1, as detailed above, but are silent as to the suction and discharge pressures of the compressors.  Adler teaches a compressor that the inlet and outlet pressures are specifically designed for compressors in order to prevent overheating of the compressor.  As evidenced by Adler, the inlet and discharge pressures are variables that effect a resulting discharge temperature, and are therefore result effective variables.  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art to make the reciprocating piston compressor work with a high pressure ranging from 40 to 160 bar and a suction pressure ranging from 10 bar to 50 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Claims 42 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2,283,024 to Wolfert in view of U. S. Patent 4,139,790 to Steen and U. S. Patent Publication 20120093665 to Flanigan.
Wolfert and Steen teach all the limitations of claim 1, as detailed above, but are silent as to the type of refrigerant used.  Flanigan teaches a compressor wherein a reciprocating piston compressor (20) is configured for operation with carbon dioxide (paragraph [0006]).  
.
Response to Arguments
Applicant's arguments filed on December 23, 2021 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cramer and Shaw teach similar compressors having a motor cooling flow, but do not specify that the compressors are refrigerant compressors.  Jansen teaches the use of a soft start, like what is recited in claims 35-37.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.